DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestråle et al (U.S. Patent No. 9,697,601) in view of Astolfi et al (U.S. PG Pub. No. 2008/0229234).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references.
The Lilliestråle reference
Lilliestråle discloses a memory storing instructions and a processor (“processor 120”) that, upon execution of the instructions, is configured to receive and execute instructions performing the steps of the method at 7:45-54, 11:46-48. 
Lilliestråle discloses that accepts an instruction for generating an electronic document (e.g., “decision support material”) at 11:58-11:59 and FIG. 2 (step 210); see, also, 13:9-14 and FIG. 2 (step 260).
Lilliestråle discloses generating surface shape data (e.g., “3D model”) from medical image data data (e.g., “CT” and “MRI” images) at 11:65- 12:4 and FIG. 2 (step 220); see, also: 5:61-6:9 (“The 3D model may for example be generated based on a series of radiology images captured during a process of scanning radiology images through different layers of the anatomical joint or part of it, which captures all the radiology image data necessary to generate a 3D image representation…”), 7:55-63. Lilliestråle inherently discloses storing the surface shape data into a memory at 7:55-63, 11:65-12:4 when it discloses receiving surface shape data from a memory, because receiving stored data presupposes the data has been stored.
Lilliestråle discloses, upon accepting the instruction for creating a document,  generating the electronic document with the three-dimensional organ model using the surface shape data after the surface shape generation unit generates the surface shape data at 13:9-14 (“[G]enerating a decision support material, …, and at least one of the damage images is generated based on the obtained three-dimensional image representation of the anatomical joint or part of it.”) and FIG. 2 (step 260); see, also: 6:53-57, 11:1-17, 13:61-64 and FIG. 3, 15:16-50 (“In some embodiments, the decision support material comprises a 2D and a 3D image representing a 3D visualization or 3D model of at least a part of an anatomical joint of a patient, visual marking/indication of a damage to the joint, and an annotation/a written assessment of anatomical deviations. FIG. 6 shows”) and FIGS. 3, 5, 6.
Lilliestråle also discloses, upon accepting the instruction for creating a document, generating the electronic document with the three-dimensional organ model using the surface shape data stored in the storage, at 7:55-63 (“generating said three-dimensional image representation in an image segmentation process based on said radiology images, and/or receiving said generated three-dimensional image representation from the storage media”, (emphasis added), 11:65-12:4; 11:65-12:4 and FIG. 2 (step 220); see, also: 5:61-6:9, 7:55-63.
However, Lilliestråle does not specify determining, upon accepting the instruction for creating a document, whether or not the surface shape data for the three-dimensional organ model is stored in the storage and, if in storage, not generating the surface shape data again, instead using the surface shape data already stored in the storage. However, this limitation was known in the art as evidenced by the reference discussed below.
The Astolfi reference
Astolfi discloses, determining, upon accepting an instruction, whether or not image data for a three-dimensional model is stored in storage at ¶¶ [0043], [0044] and FIG. 4A.
Astolfi discloses,  in the case where it is determined that the image data is stored in the storage, not generating the image view data again, and instead using the image data stored in the storage at ¶ [0045] and FIG. 4A.
Astolfi discloses, in the case where it is determined that the image data is not stored in the storage, using the image data after generating the image data from a three-dimensional model at ¶¶ [0045], [0048] and FIG. 4A.
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine whether or not image data for a three-dimensional model is already in storage, as taught by Astolfi, before generating image data comprising surface shape data as taught by Astolfi. The motivation for doing so comes from prior art wherein, as a matter of common sense, one of ordinary skill in the art would infer from Astolfi’s disclosure that it wastes time and resources to repeat the generation of image data (surface shape data) that already exists in storage. Therefore, it would have been obvious to combine Astolfi with Lilliestråle to obtain the invention specified in this claim.
With regards to claim 16, the steps performed by the method of this claim are obvious over the combination of Lilliestråle and Astolfi for the same reasons as were presented with respect to claim 1 which recites an apparatus configured to perform these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Lilliestråle and Astolfi for the same reasons as were presented with respect to claim 1 which recites an apparatus configured to perform these same steps.

Claims 3 - 8, 10 - 15, are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestråle et al (U.S. Patent No. 9,697,601) in view of Astolfi et al (U.S. PG Pub. No. 2008/0229234), in further view of Coffey et al (U.S. PG Pub. No. 2015/0049081).

With regards to claim 3, Lilliestråle also discloses, upon accepting the instruction for creating a document, generating the electronic document with the three-dimensional organ model using the surface shape data stored in the storage, at 7:55-63 (“generating said three-dimensional image representation in an image segmentation process based on said radiology images, and/or receiving said generated three-dimensional image representation from the storage media”, (emphasis added), 11:65-12:4; 11:65-12:4 and FIG. 2 (step 220); see, also: 5:61-6:9, 7:55-63. But, Lilliestråle does not disclose the three-dimensional organ model is managed in a state divided into a plurality of layers, and the control unit performs control to generate, as one electronic document, the three-dimensional body organ model divided for each of the layers. However, this limitation was known in the art:
Coffey discloses the three-dimensional organ model (e.g., “model of the heart”) is managed in a state divided into a plurality of layers (e.g., at ¶ [0087]: “Effectively, the portions of the heart are represented as layers that can be manipulated as individual groups, such as to turn them on and off visually…”), and the control unit performs control to generate, as one electronic document, the three-dimensional body organ model divided for each of the layers at ¶¶ [0087], [0090] and FIG. 3I; ¶ [0190]. See, also, ¶¶ [0082]-[0083], [0095] and [0108] for creation as electronic document; to wit: “[A] record of a video of the procedure is saved along with the superimposed model view so that a representation of what the physician saw during the procedure may be maintained… a display may be shown representing what the physician was presented by the visualization system at the same time as the physician was viewing the procedure (e.g., the model of the organ and/or alphanumeric and graphical annotation data).” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a three-dimensional body organ model stored in a state divided into a plurality of layers, and creating, as an electronic document, the three-dimensional body organ model divided for the layers, as taught by Coffey, when creating an electronic document (e.g., “decision support material”) containing the three-dimensional body organ model corresponding to the medical image data (e.g., “CT” and “MRI” images), as taught by Lilliestråle. The motivation for doing so comes from Coffey, which discloses, “Such models may permit researchers or clinicians to analyze and manipulate an anatomical item in convenient, relatively inexpensive, and intuitive manners. As a simple example, a physician can order imaging for a particular patient, and may don stereoscopic goggles to view the patient's heart from different angles.”  (Coffey, ¶ [0006]).  Therefore, it would have been obvious to combine Coffey with Lilliestråle to obtain the invention specified in this claim.
With regards to claim 4, Coffey discloses accepting an instruction of indicating which one of the layers is to be used to generate the electronic document from at ¶¶ [0087], [0090]: “[T]he solid model is displayed… [U]ser input regarding particular layers in the model is received, such as a user wishing to see only the heart cell layers to the exclusion of all other layers in the heart. The concept of layers in this example is similar to that of layers used in CAD and GIS applications, where certain layers can be turned on or off, or may be assigned properties according to all items that are identified as being in a particular layer such as a color property that changes all items in a layer to the assigned color.” The motivation for this combination is the same as was previously presented.
With regards to claim 5, Lilliestråle generating the surface shape data by converting the medical image data at 11:65- 12:4 and FIG. 2 (step 220); see, also: 5:61-6:9, 7:55-63, 11:65-12:4.
Coffey generating the surface shape data for each of the layers by converting the medical image data at ¶¶ [0044], [0088]-[0089]. The motivation for this combination is the same as was previously presented.
With regards to claim 6, Coffey discloses setting a display color for each of the layers and generating the electronic document containing the surface shape data for each of the layers in the display colors set at ¶¶ [0087], [0090]: “[T]he solid model is displayed. Such display may include visually identifying the different portions of the anatomical item that were identified in the earlier steps, such as by providing different coloring or shading to various chambers of the heart. At box 389, user input regarding particular layers in the model is received, such as a user wishing to see only the heart cell layers to the exclusion of all other layers in the heart. The concept of layers in this example is similar to that of layers used in CAD and GIS applications, where certain layers can be turned on or off, or may be assigned properties according to all items that are identified as being in a particular layer such as a color property that changes all items in a layer to the assigned color.” The motivation for this combination is the same as was previously presented.

With regards to claim 7, Coffey discloses displaying, on a display, a screen for setting of the display color at ¶¶ [0123], [0126] and FIG. 4K (“Color Picker”).

    PNG
    media_image1.png
    591
    806
    media_image1.png
    Greyscale


See, also, ¶¶ [0078](“a mesh of points is created by layering image data in a third dimension”), [0087], [0090](“[T]he solid model is displayed. Such display may include visually identifying the different portions of the anatomical item that were identified in the earlier steps, such as by providing different coloring or shading to various chambers of the heart. At box 389, user input regarding particular layers in the model is received… certain layers can be turned on or off, or may be assigned properties according to all items that are identified as being in a particular layer such as a color property that changes all items in a layer to the assigned color.”); ¶ [0190](“[P]resenting user-selectable controls for manipulating the three-dimensional model on the basis of the identified different sub-portions. The different sub-portions are assigned to defined layers of the three-dimensional model that can be separately activated, colored with a defined color, or both.”). The motivation for this combination is the same as was previously presented.
With regards to claim 8, Coffey discloses setting a name (“identifier”) of each of the layers, and generating the electronic document containing the surface shape data for each of the layers having the names set by the name setting unit at ¶¶ [0087]-[0089](“the parts of an organ such as the chambers of the heart may be identified when a model of the heart is built… [T]he solid model is displayed. Such display may include visually identifying the different portions of the anatomical item that were identified in the earlier steps…”), [0190]. The motivation for this combination is the same as was previously presented.
With regards to claim 10, Coffey discloses that it generates the surface shape data after extracting a region in accordance with a preset condition (i.e., physiological role; e.g., “[I]dentifying different sub-portions of the three-dimensional model based on physiological roles placed by the different sub-portions…”) and setting the extracted region as the layer at ¶¶ [0087]-[0090], [0190]. The motivation for this combination is the same as was previously presented.
With regards to claim 11, Coffey discloses generating the electronic document such that whether to display the electronic document or not is switched over  for each of the layers at a terminal at which the electronic document is viewed at ¶ [0028](“FIG. 1 is a conceptual diagram showing a user interacting with a visualization system 100. In general, the system 100 provides an environment by which a user 110 may view a 3D representation 112 of a model of an anatomical item, such as a human organ in the form of the human heart. The 3D representation is generated by projecting a computer-generated image on a screen 102 under control of computer system 104. The user 110 may interact with the computer system 104 through a touch tablet 106, which may be horizontally-mounted in front of the screen 102 and may include an additional display of the item, along with a number of menu selections made available to the user 110.”) and FIG. 1.

    PNG
    media_image2.png
    526
    813
    media_image2.png
    Greyscale

See, also, ¶¶ [0082]-[0083] (“[U]ser input regarding particular layers in the model is received… The concept of layers in this example is similar to that of layers used in CAD and GIS applications, where certain layers can be turned on or off…”), [0123] and FIG. 4K. The motivation for this combination is the same as was previously presented.
With regards to claim 12, Lilliestråle discloses printing the electronic document (“decision support material”) at 11:1-17. But, Lilliestråle does not specify printing the electronic document in PDF format. However, this limitation was known in the art:
OFFICIAL NOTICE is hereby taken that, at the time of filing herein, printing electronic documents to a PDF format was known in the art. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to print electronic documents to a PDF format, as was known in the art, when printing the electronic document (“decision support material”), as taught by Lilliestråle.  The motivation for doing so comes from the prior art wherein the benefits of the PDF format were well known and include the wide acceptance of its format.  Therefore, it would have been obvious to combine the knowledge of the prior art, as evidenced by OFFICIAL NOTICE with Lilliestråle and Coffey to obtain the invention specified in this claim.
With regards to claim 13, Coffey discloses managing an extraction (i.e., physiological role; e.g., “[I]dentifying different sub-portions of the three-dimensional model based on physiological roles placed by the different sub-portions…”) corresponding to analysis software installed in the medical image processing apparatus at ¶¶ [0087]-[0090], [0190]. The motivation for this combination is the same as was previously presented.
With regards to claim 14, Lilliestråle discloses receiving entry of comments (“annotation / written assessment of anatomical deviations”) from a user, wherein the control unit performs control to create the electronic document such that the electronic document contains the comments received by the entry receiving unit at 15:16-50 and FIG. 6. 
With regards to claim 15, Lilliestråle discloses the comments are comments regarding remarks obtained by observing the medical image data, and the electronic document is an image reading report containing the comments regarding the remarks at 15:16-50 and FIG. 6; see, also, 12:26-29 and 13:6-14.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lilliestråle et al (U.S. Patent No. 9,697,601) in view of Astolfi et al (U.S. PG Pub. No. 2008/0229234), in further view of Coffey et al (U.S. PG Pub. No. 2015/0049081), and in further view of Lockhart, “Tutorial Guide to AutoCAD 2014”.

With regards to claim 9, Coffey discloses that it accepts, in accordance with a user operating input, an instruction of indicating which one of the layers is to be used to create the electronic document at ¶¶ [0087], [0090] and [0190]. See, for example, ¶ [0090]: “The concept of layers in this example is similar to that of layers used in CAD and GIS applications, where certain layers can be turned on or off…” (emphasis added). But, Coffey does not specify causing a list of the set names of the layers to be displayed on a display, and accepting, in accordance with a user operating input made on the list, an instruction of indicating which one of the layers is to be used to generate the electronic document. However, this limitation was known in the art:
Lockhart discloses causing a list of the set names of the layers to be displayed on a display, and accepting, in accordance with a user operating input made on the list, an instruction of indicating which one of the layers is to be used to generate the electronic document at p. 59 (“Controlling Layers”) and FIG. 2.6, p. 61 (“Layer Visibility”) and FIG. 2.10, and p. 64 (“Using Layer”); (e.g., “Click: the On/Off icon, which looks like a lightbulb to the left of layer EXISTING_ROAD… Note that the Blue roadway lines have been turned off so that they no longer appear”) and FIG. 2.10  

    PNG
    media_image3.png
    181
    204
    media_image3.png
    Greyscale


At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to cause a list of the set names of the layers to be displayed on a display, and accept, in accordance with a user operating input made on the list (i.e., clicking a lightbulb), an instruction of indicating which one of the layers is to be used to create an electronic document, as taught by Lockhart, when accepting, in accordance with a user operating input, an instruction of indicating which one of the layers is to be used to create the electronic document, as taught by Coffey.  The motivation for doing so comes from Coffey at ¶ [0090], which suggests using layers similar to CAD: “The concept of layers in this example is similar to that of layers used in CAD and GIS applications, where certain layers can be turned on or off…” (emphasis added). Additional motivation comes from the prior art wherein one of ordinary skill in the art would have, as a matter of common sense, considered the simplicity of activating/deactivating lists in the manner taught by CAD to be easy to understand and convenient. Therefore, it would have been obvious to combine Lockhart with Coffey and Lilliestråle to obtain the invention specified in this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668